Citation Nr: 0603522	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-15 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 
 
2.  Entitlement to service connection for Dupuytren's 
contracture, right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1997 through 
August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The matter has since been transferred, at 
the veteran's request, from Atlanta to St. Petersburg, 
Florida.

The veteran requested a Travel Board hearing.  A hearing was 
scheduled for February 2005, and rescheduled, at the 
veteran's request, for October 2005.  The veteran failed to 
appear at the October 2005 hearing.  Thus, the case is now 
before the Board for appellate review.

The issue of entitlement to service connection for 
Dupuytren's contracture, right ring finger, is addressed in 
the REMAND portion of the decision below and is REMANDED for 
additional development to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran was treated for hemorrhoids in November 1998, 
while in service, but has not been treated since.

3.  There is no current diagnosis of hemorrhoids in the 
record.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hemorrhoids.  He 
contends that hemorrhoids presented during service and that 
he has had the condition continuously since service.  

Laws and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).

A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.   
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background and Analysis

The veteran's statements, his service medical records, and 
his VA treatment records have been reviewed.  There is no 
evidence of treatment for hemorrhoids outside of the service 
medical records.  Thus, the preponderance of the evidence is 
against the veteran's claim.

The April 1997 entry examination is negative as to 
hemorrhoids.  In November 1998, the veteran was diagnosed 
with external (non-thrombosed) hemorrhoids, and was treated.  
There is no additional evidence of treatment in the service 
medical records, nor is there evidence of treatment or 
diagnosis post-service.

The veteran contends that he self-treated with hydrocortisone 
cream while in service and has continued to use this method 
post-service through the present.  He contends that the 
condition onset during basic training due to the eating 
conditions and the lack of toilet paper for use by recruits 
in field exercises.  There is, unfortunately, no evidence of 
this condition, and no evidence of current treatment or 
diagnosis of hemorrhoids.  

In October 2002, the veteran submitted a statement indicating 
that he is not treating for the claimed condition 
(hemorrhoids ), and his claim fails because he has not met 
the first requirement of service connection-that of a 
medical diagnosis of a current disability as required by 38 
U.S.C.A. §§ 1110 and 38 C.F.R. § 3.303(a).  The appeal is 
denied.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  In this 
case, the April 2001 notice letter was sent prior to the 
August 2001 rating decision that is the subject of this 
appeal.  The April 2001 letter notified the veteran of the 
evidence necessary for a service connection claim, what 
evidence the veteran was expected to provide, and what the VA 
had done to help up to that point.  The letter notified the 
veteran that it was his responsibility to make sure VA 
received the medical evidence to support his claim.  This 
letter, in addition to the Statements of the Case which 
further outlined the requirements and evidence necessary for 
the claim, satisfied VA's notice requirement.  Nonetheless, 
VA sent another letter in November 2003 that updated the 
veteran as to what VA needed and what was in the claims 
folder at that point.  Thus, VA satisfied its duty to notify.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A  
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  This claims 
folder contains the veteran's service medical records and VA 
treatment records.  VA scheduled the veteran for a hearing, 
but the veteran failed to appear.  The veteran has stated 
that there are no additional relevant records and that he is 
not treating for the claimed disability at this time.  
Because there is no further action for VA to take to develop 
this claim, VA has satisfied its duty to assist.


ORDER

Entitlement to service connection for hemorrhoids is denied.



REMAND

The veteran seeks service connection for Dupuytren's 
contracture, right ring finger.  The veteran states that his 
Dupuytren's contracture is a condition of the entire right 
hand, not just the right ring finger.  He contends that the 
condition presented in service and is connected to service.  
The veteran's contentions, his service medical records, and 
his VA treatment records have been reviewed.

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.

The veteran's April 1997 entry examination is negative as to 
any disability with regard to the right hand or fingers.  In 
October 2000, the veteran fractured his right thumb while in 
service.  Dupuytren's contracture was diagnosed in December 
2000 while the veteran was receiving follow-up treatment for 
his fractured right thumb.  

His Dupuytren's contracture was treated in 2001, while still 
in service, and his June 2001 separation examination notes 
"flexion deformity of right ring finger, palpable mass along 
flexor tendon."  The veteran continued treatment of his 
right hand following service.  There are VA treatment records 
in the claims folder through June 2003, well after the 
veteran's claim.  

The evidence of record establishes that the veteran's 
Dupuytren's contracture, a flexion deformity, was diagnosed 
while the veteran was treated for a fracture.  The literature 
submitted by the veteran from Orthopaedic Specialists and 
Physical Therapy suggests that Dupuytren's may be a genetic 
condition.  It is, therefore, unclear from the record whether 
the Dupuytren's contracture incurred in service, was 
aggravated by service, or is unrelated to service.

The evidence does not clearly establish whether or not the 
veteran's current disability may be properly attributed to 
his active service.  Additional development is needed.  
38 C.F.R. § 3.159(c)(4) (2005).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.   
38 C.F.R. §§ 3.158, 3.655 (2005).

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should diagnose and 
report the current status of the 
veteran's disability, including a 
determination of whether Dupuytren's 
contracture of the right ring finger 
or right hand exists.
*	If it is determined that the veteran 
does have a current disability, the 
examiner should offer an opinion as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's 
currently diagnosed disability had 
its onset during service or is in 
any other way causally related to 
service.  A complete rationale 
should be provided.

2.  Readjudicate the veteran's claims for 
Dupuytren's contracture, right ring 
finger.  If any benefit sought remains 
denied, issue the veteran an SSOC.  After 
the veteran has been given an opportunity 
to respond to the SSOC, the claims file 
should be returned to the Board for 
further appellate review.  

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


